UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-7345



In Re: JOHN ANTHONY NORRIS, SR.,

                                                         Petitioner.



         On Petition for Writ of Mandamus.    (CA-96-353)


Submitted:   October 31, 1997         Decided:     November 21, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John Anthony Norris, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Anthony Norris has filed a petition for a writ of manda-

mus in this court in which he seeks an order directing the district

court to enter judgment in his favor because the Defendants have

not filed an answer to his complaint. Norris filed his complaint in

the district court on August 29, 1996. According to the district
court's docket sheet, the complaint was dismissed as frivolous on

August 30, 1996. Norris did not appeal. Rather, he has filed numer-

ous documents and motions in the district court since his case was

dismissed, including a motion for summary judgment, filed on March
17, 1997.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402
(1976). Mandamus relief is only available when there are no other

means by which the relief sought could be granted, In re Beard, 811

F.2d 818, 826 (4th Cir. 1987), and may not be used as a substitute

for appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.
1979). The party seeking mandamus relief carries the heavy burden
of showing that he has "no other adequate means to attain the

relief he desires" and that his right to such relief is "clear and

indisputable." Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35
(1980). Norris has not made such a showing. Accordingly, we deny

mandamus relief. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.
                                                   PETITION DENIED

                                2